PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/711,702
Filing Date: 12 Dec 2019
Appellant(s): eBay Inc.



__________________
Anthony B. Wingrove
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/28/22.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/29/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The nonstatutory double patenting rejection of the claims have been withdrawn in view of the Terminal Disclaimer filed on 4/28/2022.

(2) Response to Argument
	(I) Appellant argued (Appeal Brief, page 9):
However, as understood by Appellant, this portion of Nicholas teaches providing XML fed advertisements (e.g., a banner ad with an XML fed portion that is updated each time the ad is displayed) which has nothing to do with “provid[ing], via an asynchronous backchannel, an asynchronous tracking service capable of asynchronously tracking the selection, wherein the asynchronous tracking service tracks the selection independently of the ad content being provided to the client.” Moreover, the only references Nicholas makes to tracking utilizes cookie based tracking to record the effect of multi-dimensional advertising (i.e., the use of two or more forms of online advertising). Tracking users who view multi-dimensional advertising is not the same as “provid[ing], via an asynchronous backchannel, an asynchronous tracking service capable of asynchronously tracking the selection, wherein the asynchronous tracking service tracks the selection independently of the ad content being provided to the client,” as claimed by Appellant.

The Examiner has responded to these arguments in the Advisory Action, mailed 2/9/2022, as reproduced herein: The Examiner respectfully disagrees since paragraph [0294] of Nicholas further elaborates on the advertisements of cited paragraphs [0282-0285] as follows:
[0294] In one embodiment, the ad optimization system may take into account more than just the interaction with an advertisement. Various return on investment (ROI) measures may be tracked separate from an advertisement. For example, an advertiser may apply certain value to the printing of a coupon, the submission of a form, navigation to one or more web pages, an online purchase of a service or product, or the like. ROI measures may be received as ad optimization input. In one embodiment, an ROI tag may be placed on a web page that processes a form submission on an advertisers website. When a user of the computer network views the advertiser's ad, a cookie recording that ad impression may be placed on the user's computer. If the user clicks through to the advertiser's website and then submits a form, the processing page with the ROI tag is requested. Based on the cookie it is determined that this user came to the site based on the advertisement, and the ROI is attributed to that ad. In one embodiment, an ROI tag allows the advertiser to specify an ROI value. ROI value may be on an arbitrary scale or tied to a monetary unit. For example, an advertiser might assign an ROI of twenty-five cents to each page visited on their website and one dollar and fifty cents to a form submission. In one embodiment, the payment to the ad server may be based upon the value of the ROI tags. For example, the ad server may receive one cent for someone viewing an ad, ten cents for someone clicking on the ad, twenty-five cents for each page visited on the advertiser's site, and a dollar for the user submitting a form requesting a quote for service or product purchase. Any or all of these may be taken into the ad cost profile and optimization profiles adjustment. (Emphasis added). 

Nicholas herein teaches the claimed limitations, provide, via an asynchronous backchannel (Various return on investment (ROI) measures may be tracked separate from an advertisement), an asynchronous tracking service capable of asynchronously tracking the selection (a cookie recording that ad impression may be placed on the user's computer), wherein the asynchronous tracking service tracks the selection independently of the ad content being provided to the client (Based on the cookie it is determined that this user came to the site based on the advertisement). This mechanism of asynchronous tracking is further described in paragraph [0254]. Therefore, Nicholas teaches the claimed limitations.  

(II) Appellant further argued (Appeal Brief, page 10):
First, tracking various ROI measures separately from an advertisement has nothing to do with “providing an asynchronous backchannel.” Nicholas is merely stating that different values may be applied for different actions (e.g., printing a coupon vs. submitting a form). However, that is not an asynchronous backchannel as described by Appellants. For example, as described in the Specification, “the calls made to affiliate tracking partners of the publication system (e.g., advertising servers, such as Mediaplex)” are moved “behind the publication system servers.” Further, “[t]he publication system’s servers proxy any tracking requests to the third- party via an asynchronous backchannel” while “[t]he publication system’s server will proxy any ad serving requests to the third party via a synchronous call of asynchronously tracking the selection.” In this way, it is the tracking requests being proxied to the third-party behind the publication system servers that help make up the asynchronous backchannel.

The Examiner respectfully disagrees and submits that the Instant Specification only mentions “an asynchronous backchannel” in paragraph [0027] which states: 
[0027]    An example embodiment described herein moves the calls made to affiliate tracking partners of the publication system (e.g., advertising servers, such as Mediaplex) behind the publication system servers. In this manner, the publication system's tracking and ad-serving technologies are moved off of the client tier. The publication system's servers proxy any tracking requests to the third-party via an asynchronous backchannel. The publication system's server will proxy any ad serving requests to the third party via a synchronous call. To keep the impact of the interface as low as possible, the requests may appear to come directly from HTTP clients (i.e. browsers) as much as possible. This means that enough context from the original requests may be collected so that the HTTP request made to an advertising server (e.g. Mediaplex) appears to be from the original client. (Emphasis added).

	The Instant Specification does not further elaborate or define “an asynchronous backchannel” therefore it is given an ordinary and reasonable interpretation as stated in the claims. Asynchronous is defined as not simultaneous or concurrent in time; not synchronous (www.merriam-webster.com). A cookie clearly provides tracking service asynchronously as disclosed by Nicholas. For example in paragraph [0268], Nicholas states:
[0268] In one embodiment, a cookie is used to track users who view proxy advertising. In one embodiment, if the user later uses the listing site that was the proxy advertiser, this is recorded. In one embodiment, if the user navigates to the listing page that was the destination click through of the proxy ad, this is recorded. In one embodiment, the search terms, click trail or other input used to reach the listing page is recorded. (Emphasis added).

	Since a cookie is used to record users who view advertising and later track those users, a cookie functions asynchronously. Furthermore in paragraph [0270], Nicholas states:
[0270] FIG. 56 is a flowchart representing a method of displaying progressive and associative advertisements 760. When a user of a website is to view an advertisement, certain characteristics of the viewer may be presumed. For example, any profile based targeting information or IP-based geographic determination may be assumed as established characteristics 761 of the viewer. A characteristics cookie is dropped 762 in order to maintain a profile of the characteristics of the viewer. In one embodiment, the characteristics information is stored in the cookie, alternatively an ID is stored in the cookie that is associated with the characteristics information stored in a server-side database. An initial advertisement, called a base advertisement, is selected 763 for display based on the characteristics information. (Emphasis added).

When a user visits a website and views an advertisement, the cookie is used to maintain a profile characteristic of a user. The communication or storage of this characteristic cookie to a server-side database is taking place via an asynchronous backchannel. Therefore Nicholas teaches an asynchronous tracking service via an asynchronous backchannel as claimed. 

	(III) Appellant also argued (Appeal Brief, page 10):
Next, “a cookie recording that ad impression may be placed on the user’s computer” is not asynchronous. Rather, cookies are created and placed on the user’s computer as the user is browsing a website. Finally, determining a user “came to the site based on the advertisement” is not independent of the ad content being provided to the client. Instead, it is entirely dependent on the ad content being provided to the client and the website placing the cookie on the user’s computer providing the current state indicating the same.

	The Examiner respectfully disagrees and submits that the Instant Specification is once again silent regarding tracking the selection independently therefore an ordinary meaning is applied to the term “independently.” In paragraphs [0254] and [0256], Nicholas states:
[0254] In one embodiment, an ad server may drop a cookie to track ad viewing by user as is known in the art. Coordinating media orders with multiple sites each providing independent profile-based or contextual targeting presents an additional method of confirming geographic location. For example, ads may be served onto a Yahoo!.RTM. property wherein the media order placed with Yahoo! requests ads profile-based targeted to the Chicago DMA. When a user views one of these ads, it is assumed that they are in the Chicago DMA. This same user then may visit the Washingtonpost.com, where another campaign is run from the same ad server, this time profile-based targeting 60201, a zip code in Evanston, Ill. which is a city in the Chicago DMA. Because the ad server has dropped a cookie on the end user's computer, the ad server may recognize, and optionally record, that the profile-based targeting on both Yahoo and Washingtonpost.com confirm the user's location in the Chicago DMA. In one embodiment, location confirmation may also factor in sites visited, if the sites may be assumed to target certain geographic locations, such as Metromix.com, a site that focuses on Chicagoland establishments, events, and available activities. In one embodiment, location information used when searching a directory site may provide additional confirmation information. In one embodiment, search terms entered into a search site may provide additional confirmation information. (Emphasis added).

[0256] Multiple confirmation geocookies may be maintained by a site, a cooperative of sites, an independent provider of multiple confirmation information, a TPAS, or an individual advertiser. (Emphasis added).

It is quite clear that an ad server dropping a cookie to track ad viewing by users and coordinating media orders with multiple sites each providing independent profile-based or contextual targeting is independent of the ad content being provided to the client. Furthermore, Nicholas emphases that multiple confirmation geocookies may be maintained by an independent provider of multiple confirmation information, a TPAS, or an individual advertiser. Therefore Nicholas teaches the limitations, provide, via an asynchronous backchannel, an asynchronous tracking service capable of asynchronously tracking the selection, wherein the asynchronous tracking service tracks the selection independently of the ad content being provided to the client.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RANODHI SERRAO/Primary Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                        

Conferees:
/NINOS DONABED/
 Primary Examiner, Art Unit 2444   

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.